 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.By discharging Joseph Kelly on August 28, 1952, Respondent violated Sec-tion 8(a) (1) and 8 (a) (3) of the Act.2.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]PARKER BROTHERS & COMPANY, INC.andSHELL WORKERS' INDEPEND-ENT UNION, PETITIONER.Case No. 39-RC-791.September28,195Decision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on June 2, 1954, among theemployees in the stipulated unit.At the conclusion of the election,the parties were furnished a tally of ballots which showed that of 399eligible voters, 302 cast ballots, of which 232 were for the Petitioner,27 were for the Intervenor, Houston Metal Trades Council, AFL, 9were for the Intervenor, United Stone and Allied Products Workersof America, CIO, 4 were against both labor organizations, 4 werevoid, and 26-a number insufficient to affect the results of the elec-tion-were challenged.Thereafter, the Intervenors timely filed separate objections to con-duct allegedly affecting the results of the election.The RegionalDirector investigated the issues raised by the said objections, and onJune 18, 1954, issued and duly served upon the parties his report onobjections to conduct affecting the results of election in which herecommended that the Intervenors' request for formal hearing bedenied and that the results of the election be certified.Thereafter,Houston Metal Trades Council, AFL,' filed timely exceptions to theRegional Director's report.The Board has considered the Regional Director's report on objec-tions, the exceptions filed by Houston Metal Trades Council, AFL,and the entire record in the case, and hereby makes the followingfindings :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved herein claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.1Although United Stone and Allied Products Workers of America,CIO, filed objectionsto conduct allegedly affecting the results of the election, it did not file exceptions to theRegional Director's report.110 NLRB No. 15. DAVISON CHEMICAL COMPANY854.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.All employees employed at all of the Employer's plants and facil-ities, including the Engle Street plant, Greens Bayou Batch plant,Harrisburg plant, Clay Road plant, Holmes Road plant, Columbusplant, Dickinson plant, San Leon plant, shipyard, Highway 73 plant;all employees employed on all of the Employer's vessels, including thedredges Trinity I, Trinity II, Echo, Raymond (Kilgore 3), the der-rick barges, old and new, Fred S. Robbins, the tugs Lavinia, Gertrude,Edna May, Annie 0., Billy C., IlifF, Allan W., Sharon, Cindy, Jim F.Newell, and the Clarence H. Brown; and the yacht Mary Gene II, andall employees employed on vessels manned and operated by the Em-ployer, but excluding all office clerical employees, technical and pro-fessional employees, guards, and supervisors as defined in the Act.5.For the reasons stated by the Regional Director in his report, wefind that the exceptions filed by Houston Metal Trades Council, AFL,do not raise substantial and material issues with respect to the conductor results of the election.Accordingly, the objections are herebyoverruled and the request for a hearing on the objections is herebydenied.Because, as the tally of ballots shows, a majority of the ballots werecast for the Petitioner, we shall certify it as the exclusive bargainingrepresentative of all the employees in the appropriate unit.[The Board certified the Shell Workers' Independent Union as thedesignated collective-bargaining representative of the employees ofParker Brothers & Company, Inc., Houston, Texas, in the unit hereinfound appropriate.]CHAIRMAN FARMER and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Certification of Representatives.CINCINNATI DIVISION, DAVISON CHEMICAL COMPANY, DIVISION OFW. R. GRACE & COMPANYandDISTRICT LODGENo.34, LODGE No.162, INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONERandWAREHOUSE, PRODUCTION & MAINTENANCE EMPLOYEES LOCALUNIONNo. 661,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, AFL.CaseNo. 9-RC-P258.September 29,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M. Kennedy,110 NLRB No. 16.